Citation Nr: 0007419	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  98-12 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than April 5, 1995, 
for a 100 percent evaluation for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied the veteran's claim of entitlement to an earlier 
effective date.

The Board notes that the veteran, in January 1998, submitted 
a claim for service connection for hypertension, secondary to 
his service-connected PTSD.  To date, the RO has taken no 
action as to this issue.  This issue is referred to the RO 
for further development, as warranted.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  On February 27, 1990, the RO received the veteran's claim 
for service connection for memory loss, secondary to exposure 
to Agent Orange, which the RO denied in a March 1991 rating 
decision.  The veteran appealed this determination.

3.  In a September 1993 decision, the Board granted the 
veteran's claim for service connection for PTSD.

4.  In a July 1994 rating decision, the RO effectuated the 
Board's decision and initially assigned a 30 percent 
disability rating for the veteran's PTSD.  The RO's notice to 
the veteran as to this action is not of record.

5.  On April 5, 1995, the RO received the veteran's VA Form 
21-8940 (Veteran's Application for Increased Compensation 
Based On Unemployability), which it denied in an August 1995 
rating decision.  The RO also addressed the propriety of a 30 
percent evaluation for the veteran's PTSD.

6.  In a May 1996 Informal Hearing Presentation, the 
veteran's service representative effectively filed a notice 
of disagreement as to the RO's August 1995 denial of a total 
rating based on individual unemployability.

7.  Pursuant to the veteran's notice of disagreement, an RO 
hearing was conducted in January 1998.  In a Hearing Officer 
decision, dated that same month, the veteran's disability 
rating was increased to 100 percent, effective from January 
2, 1997, the stated date of the veteran's reopened claim.

8.  In February 1998, the veteran filed a notice of 
disagreement as to the effective date assigned for a 100 
percent evaluation for his PTSD.

9.  Pursuant to the veteran's May 1998 RO hearing, the RO, in 
a June 1998 rating decision, assigned an effective date of 
April 5, 1995, for a 100 percent evaluation for the veteran's 
PTSD.  The RO stated that it had reached this determination 
based, in part, on receipt of the veteran's claim for a total 
rating based on individual unemployability on April 5, 1995.

10.  The veteran then filed his substantive appeal as to this 
issue, stating that his original claim for benefits had been 
filed in 1990.

11.  The pertinent clinical evidence of record shows that the 
veteran was demonstrably unable to obtain or retain 
employment.  As such, the veteran met the criteria for a 100 
percent evaluation, which was in effect prior to November 7, 
1996.



CONCLUSION OF LAW

An effective date of February 27, 1990, is warranted for a 
100 percent evaluation for the veteran's PTSD.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 1999); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

Controlling law and regulation provide that, unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation, 
dependency and indemnity compensation, or pension shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application thereof.  See 
38 U.S.C.A. § 5110(a) (West 1991).

If a veteran disagrees with an RO rating decision, he must 
file both a notice of disagreement with the RO's 
determination and a corresponding substantive appeal, or the 
RO's determination becomes final.  38 U.S.C.A. § 7105(b)(1) 
(West 1991); 38 C.F.R. § 20.302 (1998).  Except in the case 
of simultaneously contested claims, a substantive appeal must 
be filed within 60 days from the date that the agency of 
original jurisdiction (the RO) mails the statement of the 
case to the veteran or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302.

With respect to the schedular criteria applicable for rating 
PTSD, prior to changes in the rating criteria effective 
November 7, 1996, in order to warrant a 100 percent 
evaluation for PTSD there needed to be evidence that the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community, or evidence of totally incapacitating 
psychoneurotic symptoms which resulted in a profound retreat 
of mature behavior, or evidence that the veteran was 
demonstrably unable to obtain or retain employment.  See 
38 C.F.R. Part 4, § 4.132, Diagnostic Code 9411 (prior to 
November 7, 1996).

II.  Factual Background

On February 27, 1990, the RO received the veteran's claim for 
service connection for memory loss due to exposure to Agent 
Orange.  Pursuant to evidentiary development, the RO, in a 
March 1991 rating decision, stated that the veteran had not 
claimed a specific condition due to exposure to Agent Orange 
but that his complaints of PTSD did not meet DSM-III 
criteria.  As such, the veteran's claim for service 
connection for PTSD was denied.  The veteran then perfected 
an appeal as to this determination.

In a September 1993 decision, the Board granted the veteran's 
claim for service connection for PTSD.  In turn, in a July 
1994 rating decision, the RO effectuated the Board's 
September 1993 decision and initially assigned a 30 percent 
evaluation for the veteran's PTSD.  The RO's notification to 
the veteran as to these actions is not of record.

On April 5, 1995, the RO received the veteran's claim for a 
total rating based on individual unemployability, which it 
denied in an August 1995 rating decision.  In reaching this 
determination, the RO also addressed the propriety of the 
current 30 percent evaluation for the veteran's PTSD.  Notice 
of this determination was provided to the veteran the 
following month, in September 1995.

In a May 1996 Informal Hearing Presentation, prepared in 
connection with two issues previously remanded by the Board, 
the veteran's service representative effectively filed a 
notice of disagreement as to the RO's denial of entitlement 
to a total rating based on individual unemployability.  
Subsequently, the RO, in an August 1997 rating decision, 
confirmed and continued its denial of a total rating and its 
assignment of a 30 percent disability rating for the 
veteran's PTSD.

Pursuant to a January 1998 RO hearing, the Hearing Officer, 
in a January 1998 decision, increased the veteran's assigned 
disability rating for PTSD to 100 percent, effective from 
January 2, 1997.  Accordingly, given the 100 percent 
schedular evaluation, the veteran's claim for a total rating 
based on individual unemployability was moot.  The veteran, 
however, disagreed with the assigned effective date.

Pursuant to another RO hearing, conducted in May 1998, the 
RO, in a June 1998 rating decision, stated that clear and 
unmistakable error existed in the January 1998 Hearing 
Officer's decision.  The correct effective date for a 100 
percent evaluation for the veteran's PTSD was April 5, 1995, 
the date the RO received the veteran's claim for a total 
rating based on individual unemployability. The RO noted that 
it had initially assigned a 30 percent disability rating for 
PTSD in a July 1994 rating decision.  The veteran had not 
expressed his disagreement with this evaluation in a timely 
manner, and as such, the initial 30 percent evaluation became 
final.

A review of the clinical evidence of record, particularly the 
veteran's Social Security Administration (SSA) records and VA 
vocational rehabilitation records, reveals that the veteran 
was unemployed as of July 1989 and that his depression 
severely interfered with his vocational activities.  In 
effect, the veteran had not been able to either retain or 
obtain employment due to his psychological problems, 
including PTSD.

III.  Analysis

In reaching a determination as to the veteran's entitlement 
to an effective date earlier than April 5, 1995, for the 
assignment of a 100 percent disability rating for PTSD, the 
Board must consider not only the procedural development 
contained in the veteran's claims file as to this issue but 
also the pertinent clinical evidence of record as to the 
severity of the veteran's PTSD.  Here, upon such 
consideration, the Board finds that an effective date of 
February 27, 1990, is warranted for a 100 percent evaluation 
for the veteran's PTSD.

With respect to the procedural development as to this issue, 
the Board notes that the RO received the veteran's original 
claim for service connection on February 27, 1990.  Pursuant 
to his appeal to the Board, the veteran was granted service 
connection for PTSD.  The RO then assigned a 30 percent 
disability rating for the veteran's PTSD, effective February 
27, 1990, in a July 1994 rating decision.  As to the July 
1994 rating decision, the Board notes that the RO's notice to 
the veteran as to this action is not of record.

Nonetheless, the veteran filed a claim for entitlement to a 
total rating based on individual unemployability with the RO 
in April 1995.  The RO's receipt of this claim in April 1995 
is within the one-year period provided for by applicable VA 
regulation as to filing a substantive appeal, as to the July 
1994 rating decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302.  In this respect, the Board points out that a claim 
based on individual unemployability incorporates 
consideration of the applicable schedular criteria as to all 
of the veteran's service-connected disabilities, which in 
this instance includes PTSD.  As such, although not stated 
explicitly at the time by the veteran, the Board finds that 
the veteran's claim for a total rating based on individual 
unemployability (which was received within one year after the 
RO's July 1994 rating decision) effectively expressed the 
veteran's disagreement with the RO's July 1994 determination.  
In effect, the veteran believed that he was entitled to an 
evaluation in excess of 30 percent for his PTSD.  
Accordingly, then, the veteran's disagreement as to the RO's 
initial assignment of a 30 percent disability rating is part 
of the veteran's original claim.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

As discussed above, the effective date of an award based on 
an original claim shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application thereof.  See 38 U.S.C.A. § 5110(a).  Here, the 
record unequivocally indicates that the veteran's original 
claim for benefits was received on February 27, 1990.  Given 
the Board's determination that the veteran's claim for a 
total rating based on individual unemployability (received by 
the RO in April 1995) effectively expressed the veteran's 
disagreement with the RO's initial 30 percent evaluation in 
July 1994 and that this disagreement is part of the veteran's 
original claim, the effective date in this instance must be 
February 27, 1990.

With respect to the evaluation assigned and the propriety of 
a 100 percent disability rating effective February 27, 1990, 
the Board concludes that the clinical evidence of record 
clearly demonstrates that the veteran had not been employed 
since July 1989 and that his depression severely interfered 
with his vocational activities.  In effect, the veteran had 
not been able to either retain or obtain employment due to 
his psychological problems, including PTSD.

As discussed above, under the applicable criteria in effect 
prior to November 7, 1996, for evaluating the veteran's PTSD, 
a 100 percent evaluation was warranted where there was 
evidence that the veteran was demonstrably unable to obtain 
or retain employment.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411.  Accordingly, a 100 percent evaluation for PTSD was 
warranted in this instance.


ORDER

An effective date of February 27, 1990, is granted for a 100 
percent evaluation for the veteran's PTSD.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

